Citation Nr: 0011687	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-00 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
shell fragment wound of the left leg.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
shell fragment wound of the left leg.

3.  Entitlement to compensation for cranial nerve damage as a 
result of VA surgical treatment pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1995 and March 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).  The Board remanded this 
case to the RO in August 1997 for additional development.  
The RO, having complied with the instructions on REMAND, 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent medical evidence demonstrates that the 
veteran's in-service helicopter jumps and service-connected 
combat wound of the left leg caused or aggravated his left 
knee disability.

3.  Competent medical evidence demonstrates that the 
veteran's in-service helicopter jumps and service-connected 
combat wound of the left leg caused or aggravated his right 
knee disability.

4.  The veteran underwent a surgical resection of an acoustic 
neuroma at the VA hospital in February 1994.

5.  Competent medical evidence shows that the veteran 
sustained cranial nerve damage as a result of the VA surgery; 
however, such has been determined to the near-certain result 
of the February 1994 surgery.


CONCLUSIONS OF LAW

1.  The veteran's left knee disability is the result of 
injuries incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The veteran's right knee disability is the result of 
injuries incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

3.  The requirements for compensation under 38 U.S.C.A. 
§ 1151 for additional disability due to VA medical treatment 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may also 
be granted for a disability that is proximately due to or the 
result of a service-connected disability.  When service 
connection is established for a secondary condition, the 
secondary condition is considered part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).

In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  The term "disability" as used in 38 U.S.C.A. 
§ 1110 (West 1991), refers to impairment of earning capacity, 
and such definition mandates that any additional impairment 
of earning capacity resulting from a service-connected 
disability, regardless whether the additional impairment is 
itself a separate disease or injury caused by the service-
connected disability, shall be compensated.  Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).

However, the preliminary question before the Board is whether 
the veteran has submitted a well-grounded claim as is 
required by 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether VA has properly assisted him in the development of 
his claim.  A well-grounded claim is one that is plausible, 
meritorious, or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet App. 78, 81 (1990).  In a case such as this, 
where the determinative issue involves a question of 
causation, i.e., whether the claimed condition is 
etiologically linked, directly or secondarily, to the 
veteran's period of active service, competent medical 
evidence in support of the claim is required for the claim to 
be found well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board finds that the veteran has presented 
well-grounded claims of entitlement to service connection for 
bilateral knee disabilities and that the RO has fulfilled its 
duty to assist pursuant to 38 U.S.C.A. § 5107(a) (West 1991).

A VA examination performed in October 1974 observed normal 
movement of both knees and noted no abnormality.  Private 
medical records from January 1983 show that the veteran 
sustained blunt trauma to the right patella when a horse 
kicked him.  The veteran provided no other history of injury 
to the knee.  The presence of slight crepitus was noted and 
the veteran's complaints were found to be suggestive of 
patellofemoral joint inflammation.

VA outpatient records disclose that the veteran has been 
followed for bilateral knee complaints from 1990 through the 
present.  In December 1990, the veteran complained of painful 
bilateral knees, with clicking and locking, and was assessed 
with subluxating patella.  In April 1991, the veteran 
reported a two to three year history of right knee pain and 
swelling and was assessed with chronic recurrent right medial 
meniscal dysfunction.  The following month, he complained of 
a left knee injury 20 years previously and of a tender right 
knee with locking.  At that time, he was diagnosed with a 
possible right meniscal tear and left anterior cruciate 
ligament deficiency.

During a VA orthopedic examination in August 1991, the 
veteran complained of pain and weakness of both knees during 
the past several years.  Examination of the knees disclosed a 
full range of motion with crepitus and some rotary 
instability of the left knee.  The x-ray report showed normal 
knees.

In May 1994, the veteran complained of right knee pain, 
instability, swelling, and locking for the past five years.  
In July 1994, the veteran underwent a right knee arthroscopy 
with partial medial meniscectomy due to a medial meniscus 
tear identified by an MRI performed the previous month.  The 
MRI had also identified degenerative changes of the knees.  
The surgical report noted that the veteran had a one-half 
year history of recurrent knee effusions with an inability to 
gain full extension and stability of the knee.  The following 
month, the veteran was reported to be ambulating well with a 
cane and with no instability.  Range of motion of the right 
knee was measured from 0 to 135 degrees.  In December 1994, 
the veteran complained of post-surgical right knee pain and 
popping.  The veteran complained of left knee pain in 
December 1995 and was diagnosed with mild patellofemoral 
degenerative joint disease in May 1996.

Private medical records show that the veteran received 
treatment for left knee pain in April 1995.  The veteran 
related the pain to jumping from helicopters while in service 
and to the combat injury of his left leg.  Physical 
examination found the left knee to be slightly swollen and 
the left calf muscle to be smaller than the right.  The 
veteran could not squat beyond 90 degrees without pain and 
the knee locked during range of motion testing.  The veteran 
was assessed with suspected damaged meniscus, probably due to 
trauma in service.  The physician, R.S. Stein, M.D., also 
believed that the left leg wound had caused atrophy of the 
muscle, which affected the veteran's ambulation.

During a VA examination in November 1995, the veteran 
reported that jumping from helicopters during active service 
had caused bilateral knee effusion.  For the past 15 years, 
he had locking and crepitation of the right knee and both 
knees were weak and ached.  He believed that he favored his 
right leg for support due to the left leg injury in service.  
Examination of the left leg revealed a loss of posterior 
muscles and examination of the knees found no effusion or 
tenderness, and range of motion was measured from 0 to 120 
degrees.  The x-ray showed very mild degenerative changes of 
the left knee and a normal right knee.  The examiner assessed 
the veteran with status post medial meniscectomy with very 
mild degenerative changes of the right knee, and a normal 
left knee.  She stated that, based on the veteran's history, 
the meniscal tear may have occurred during service.  She did 
not believe that the left leg injury caused the degenerative 
changes, rather she believed that they were more likely 
secondary to the medial meniscectomy.

The veteran presented testimony at a hearing before the RO in 
January 1997.  He believed that he had injured his knees 
during helicopter jumps in Vietnam.  His knees popped, 
swelled, and were painful during service but he did not seek 
medical treatment until 1984 because of religious beliefs.  
He described the left leg as weaker due to the combat wound 
and stated that he favored it over the years.  The right knee 
continued to lock and pop and he had slight pain and 
occasional popping of the left knee.  The veteran's spouse 
and friend testified that they had known him since the mid 
1970's and that he always had problems with his knees.  The 
veteran submitted several lay statements from a friend and 
family members which stated that he had been athletic before 
service but that he could no longer engage in sports due to 
his knee disability.

During a VA examination in May 1998, the veteran reported the 
presence of bilateral knee pain located anteromedially, in 
the medial femorotibial joint space, with the pain most 
severe when standing or walking.  The veteran's daily 
activities were impaired due to the pain and he could walk 
only two blocks and stand for 15 to 20 minutes.  Upon 
examination, the veteran had an antalgic gait pattern and 
short stance on the right.  The right knee exhibited an 
almost full range of motion, normal muscle strength, and no 
instability.  Tenderness was present in the medial 
femorotibial joint space, as well as the medial facet joint 
of the patellofemoral joint, and at the popliteal area.  
Crepitation occurred at the patellofemoral joint area during 
extension and flexion movements.  The left knee exhibited 
normal range of motion and muscle strength, with tenderness 
at the medial patellofemoral joint space and the lateral 
patellofemoral joint facet.  Slight muscle atrophy was 
present on the left side and limited the range of motion of 
the left ankle.  The x-ray report documented bilateral knee 
arthritis, described as three compartment disease, medial 
compartment the worse, of the left knee, and less severe 
changes of the right knee, suggesting two compartment 
disease, mostly medial compartment.

The examiner assessed the veteran with mild arthritis of the 
knees bilaterally, worse on the right.  He opined that the 
in-service helicopter jumps had not caused the arthritis, but 
had aggravated the arthritic changes.  In other words, if the 
veteran had not performed jumps, then his knees would have 
aged normally, with less severe arthritis.  Because of the 
jumping and the meniscal injury, the veteran developed the 
enhanced degenerative joint process, and developed the early 
osteoarthritis of the knees.  The examiner also believed that 
the veteran favored his left knee because of the left calf 
wound, which caused increased use of the right knee, and 
right knee arthritis.  The examiner stated that he did not 
believe that the right meniscus injury caused the arthritis; 
therefore, all findings were directly related to service.

In November 1998, another VA examiner opined that the 
veteran's current knee problems were related to postsurgical 
injuries to the knees.  He explained that the veteran had no 
knee problems in service, that he had normal examinations and 
x-rays shortly after service, and he did not complain of 
significant symptoms until 20 years following service.  He 
also believed that the veteran had post-service injuries 
which would explain the torn menisci of the knees.  
Therefore, the examiner found no relationship between the 
veteran's present disability and his period of active 
service, including the possibility of aggravation.  In an 
addendum, the examiner stated that the traumatic injury of 
the left leg did not contribute in any way to the veteran's 
knee disabilities.  Rather, the knee problems were due to a 
post-service injury.

Based upon the above evidence, the Board finds that all 
reasonable doubt must be resolved in favor of the veteran and 
that entitlement to service connection for left and right 
knee disabilities has been established.  See 38 C.F.R. 
§ 3.102 (1999).  The veteran has alleged that his bilateral 
knee disabilities are a result of helicopter jumps in Vietnam 
and his service-connected combat wound of the left leg.  The 
evidence of record shows that the veteran sustained a shell 
fragment wound of the left leg for which he was awarded a 
service-connected disability evaluation effective from August 
1969.  The veteran's DD 214 (Report of Transfer or Discharge) 
also establishes that the veteran participated in combat in 
Vietnam, that he received basic airborne training, and that 
he received a parachute badge.

The evidence of record contains several medical opinions 
related to the veteran's knee disabilities.  In 1995, Dr. 
Stein found that the veteran's torn meniscus was most likely 
related to trauma in service and stated that the veteran's 
shell fragment wound of the left leg affected his ambulation.  
A VA examination in November 1995 discovered arthritis of the 
left knee.  The examiner apparently misdiagnosed the veteran 
with arthritis of the right knee; however, she did state that 
the veteran's meniscal tear may have occurred in service.  
The VA examiner in May 1998 believed that both the helicopter 
jumps and the left leg injury had accelerated the veteran's 
bilateral knee arthritis.  On the contrary, the VA examiner 
in November 1998 found no relationship between the veteran's 
present disabilities and any incident of active service.  
This examiner believed that the veteran's current knee 
disabilities were due entirely to post-service injuries; 
however, the only documented post-service injury was a horse 
kick to the right knee in 1983.

The Board recognizes that the record contains no 
documentation of bilateral knee complaints until many years 
following service.  Nonetheless, the Board finds credible the 
veteran's testimony that he did not seek medical care due to 
religious beliefs because recent medical records document the 
veteran's religious practices.  Further, the medical opinions 
relating the veteran's present disabilities to his period of 
active service renders evidence of continuity or chronicity 
unnecessary.  Clearly, there is at least an approximate 
balance of positive and negative evidence demonstrating that 
the veteran's in-service helicopter jumps and his service-
connected left leg wound caused or aggravated his bilateral 
knee disabilities.  Accordingly, the Board finds the veteran 
entitled to service connection for those disabilities.


II.  38 U.S.C.A. § 1151

The Board finds that the veteran's section 1151 claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that the veteran has presented a claim 
which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. § 
5107(a).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 
(1999).  For claims filed prior to October 1, 1997, a veteran 
is not required to show fault or negligence in medical 
treatment.  Essentially, all additional disability resulting 
from VA treatment, except for a few narrowly prescribed 
exceptions, may be compensated under 38 U.S.C.A. § 1151.  See 
Brown v. Gardner, 115 S.Ct. 552 (1994).

However, for claims filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  VAOPGCPREC 40-
97; 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (1999).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (1999).

The veteran must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2) 
(1999).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (1999).  

Thus, under 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In the present case, the veteran contends that he has 
incurred additional disability as a result of VA surgical 
treatment.  As the veteran filed his claim prior to October 
1, 1997, he need not show fault or negligence to recover.  
The only issues before the Board, therefore, are whether the 
veteran sustained additional disability and whether it was a 
result of VA hospitalization or medical treatment.  VA 
outpatient records establish that the veteran was diagnosed 
with an acoustic neuroma in 1984.  The veteran was followed 
regularly for the next several years.  Entries dated March 
through October 1993 noted that the acoustic neuroma was 
likely impinging on cranial nerve VIII, that cranial nerve 
VII was intact, and that surgery was recommended.  An entry 
dated March 1993 documented that possible complications of 
the surgery were discussed with the veteran, including 
cranial nerve VII paralysis.  In September 1983, examination 
showed cranial nerves II through XII to be intact, with no 
cranial nerve VII weakness.  An MRI performed that month 
found the acoustic neuroma positioned in the left 
cerebellopontine angle cistern projecting into the expanded, 
flared left internal auditory canal.

Due to symptoms of decreased hearing and tinnitus on the 
left, disequilibrium, and headaches, the veteran consented to 
surgery.  The surgical consent form dated February 1994 
included possible risks of bleeding, infection, neurological 
deficit, and shunt placement.  VA hospital records show that 
the veteran underwent resection of an acoustic neuroma in 
February 1994.  Prior to surgery, neurologic and muscle 
examinations were normal.  The operation report disclosed 
that the tumor was dissected from the facial nerve and that 
the tumor was quite adherent to the medial portion of the 
nerve as it entered the brain stem.  Facial nerve monitoring 
was used throughout the procedure and, after complete removal 
of the tumor, the facial nerve was intact.

Immediately following surgery, the veteran exhibited weakness 
of cranial nerve VII.  A CT scan showed soft tissue swelling 
and an EMG revealed a left facial nerve lesion with some 
axonal continuity demonstrated to the left orbicular oculi 
and oris muscles.  The veteran complained of headaches, 
imbalance, no hearing in the left ear, a droop on the left 
side of the face, decreased taste on the left side of the 
tongue, occasional drooling on the left side, and difficulty 
closing the left eye.  Physical examination the month 
following surgery identified left peripheral VII nerve palsy, 
with decreased ability to raise eyebrow, difficulty closing 
eye, inability to smile, and decreased sensation on left.  
Thereafter, the veteran began physical therapy and began the 
use of lubricants to aid in the moistening and closing of his 
left eye.  Gold weight implants were placed in the upper lid 
of the left eye in June 1994 to further aid with closing of 
the eye.

During a hearing before the RO in January 1997, the veteran 
testified that he was informed before the surgical resection 
of the acoustic neuroma that he would lose hearing, that he 
may have equilibrium problems and headaches, and that a 
possibility of temporary facial paralysis on the left side 
existed.  The possibility of permanent facial paralysis was 
described as slight due to the age of the veteran.  Prior to 
surgery, it was his understanding that the tumor was only in 
close proximity to the cranial nerve VII, not attached to it.  
He stated that he could no longer shut his left eye without 
assistance and that he regularly medicated it with drops and 
salve.

A VA neurological examination dated November 1997 made 
objective findings including facial asymmetry at rest, with 
ptosis on the left side and lower left corner of the mouth, 
and weak muscular performance on the left side of the face.  
The veteran was diagnosed with peripheral VII nerve palsy 
with partial eye closure on the left side.  The examiner 
opined that the veteran's facial palsy and damage to cranial 
nerve VII were a result of the surgery to remove the acoustic 
neuroma.  The current findings were not a continuance of the 
natural progression of the disease following surgical 
treatment.  However, the examiner also commented that the 
findings were near-certain results of the treatment and that 
these near-certain results were mentioned in the consent form 
as a potential complication of tumor removal.  Further, the 
etiology of the damaged VII nerve was related to swelling of 
the tissue in the facial canal and the current symptomatology 
was moderate in severity, requiring eye care every 15 minutes 
and special care during sleep.

Based upon the above evidence, the Board finds that the 
veteran is not entitled to compensation pursuant to 
38 U.S.C.A. § 1151 for the incurrence of additional 
disability as a result of VA medical treatment.  The medical 
evidence clearly shows that the veteran has suffered 
additional disability following VA surgical treatment.  Prior 
to surgery, there was no impairment of cranial nerve VII.  
Following surgery, the veteran acquired left facial nerve 
palsy, including decreased sensation and substantial 
disability of the left eye.  Further, the medical evidence, 
including the VA examination, establishes that this 
additional disability was caused by the surgical resection of 
the acoustic neuroma and was not a natural progression of the 
disease.  However, the Board notes further, that there is 
uncontroverted medical evidence of record that indicates that 
the residual of the acoustic neuroma resection, specifically 
left facial nerve palsy, was a near-certain result of the 
surgery in question, and thus, a necessary consequence of the 
surgery.  The Board observes further, that the veteran has 
not presented any competent medical evidence contradicting 
this opinion and has not submitted any medical evidence that 
supports his own opinion to the contrary.  The Board must 
find that such residuals were almost certain to result from 
the surgery.  See 38 C.F.R. § 3.358(c)(3) (1999).  Thus, 
although a causal connection exists between the facial nerve 
damage and VA treatment, since such a residual has been 
determined to be the certain or near certain result of the VA 
hospitalization or medical or surgical treatment, the 
additional disability falls into one of the above-listed 
exceptions.  As such, compensation under 38 U.S.C.A. § 1151 
for cranial nerve damage due to VA medical treatment is 
denied.



ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.

Compensation under 38 U.S.C.A. § 1151 for cranial nerve 
damage due to VA medical treatment is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

